Citation Nr: 0807856	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-23 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran's claims of 
entitlement to service connection for tinnitus, assigning a 
10 percent disability rating, and the veteran's claim of 
entitlement to service connection for bilateral hearing loss, 
assigning a noncompensable disability rating.  The February 
2004 rating decision also denied the veteran's claim of 
entitlement to service connection for hemorrhoids.

The veteran participated in a Board video conference hearing 
with the veteran in February 2007.  A transcript of that 
proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional development must be 
performed prior to the adjudication of the veteran's claims.

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The letter provided 
to the veteran in October 2003 failed to explain to the 
veteran elements (1) and (4), as required by the VCAA.  The 
veteran must be provided a new duty to notify and assist 
letter, compliant with current case law.

Additionally, the veteran's service medical records 
demonstrate that the veteran had surgery for external 
hemorrhoids during his time in service.  The veteran has also 
presented a current diagnosis of internal hemorrhoids.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case. 

As the evidence of record has met elements (1), (2) and (4) 
under McLendon, the veteran must be afforded an appropriate 
VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the 
veteran with a VA notice letter.  This 
letter must explain VA's duties to 
notify and assist for both service 
connection and increased rating claims.  
The letter must be compliant with 
current caselaw.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); 
see also Vazquez-Flores v. Peake, __ 
Vet. App. __, No. 05-0355 (Jan. 30, 
2008).

2.  After providing the veteran with 
appropriate notice, and after the 
submission of any additional evidence 
by the veteran, the veteran must be 
afforded an appropriate VA examination 
to determine the nature and etiology of 
his hemorrhoids.  The examiner should 
review pertinent documents in the 
veteran's claims file in conjunction 
with the examination and note as much 
in the examination report.  

The examiner should determine if the 
veteran currently suffers from 
hemorrhoids and if so, state whether it 
is at least as likely as not that the 
veteran's currently diagnosed 
hemorrhoids are the result of or 
related to the hemorrhoids he suffered 
in service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  Thereafter, the RO/AMC must review 
the claims file.  If any development is 
incomplete, or if the examination report 
does not contain sufficient information, 
take corrective action before re-
adjudication.  See 38 C.F.R.       § 4.2 
(2006); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  Then, the RO/AMC should readjudicate 
the claims, specifically considering the 
evidence submitted on the veteran's 
behalf after the February 2007 Board 
hearing.  In the event that the claims 
are not resolved to the satisfaction of 
the veteran, the veteran and his 
representative should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decisions.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

